Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Response to Arguments
The Section 101 rejections are hereby withdrawn.
Applicant's arguments have been fully considered but are not persuasive.  In particular, the examiner disagrees with Applicant’s assertion that the reference ONG does not disclose or teach the new limitation of the amendment.  As set forth below, pursuant to the broadest reasonable interpretation, ONG is sufficient to reject the new claim features involving RTS and CTS.  Please see rejection below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11-12,18,21-23,25,27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0275294 A1 to Callaway, Jr. et al., in view of U.S. Patent Publication No. 2012/0182886 A1 to Ong et al.
As to claim 1, Callaway discloses A method of wireless communication, comprising: 
performing, by a first wireless communication device, first sensing in a first sensing time designated for a first channel, the first channel being an operational channel of the first wireless communication device (Fig. 6, Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing a CR wireless device 102 [“first wireless communication device”, also further depicted in Fig. 5], performing the method shown, in particular, steps T1-T2 in Fig. 2, where the 216 bandwidth not including 218 and 220 teaches “first channel”); 
performing, by the first wireless communication device, second sensing in a second sensing time designated for a second channel adjacent to the first channel, the second channel being an operational channel of a second wireless communication device (Fig. 6, Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing a CR wireless device 102 [“first wireless communication device”, also further depicted in Fig. 5], performing the method shown, in particular, step T3 in Fig. 2, where 218 teaches “second channel being an operation channel of a second wireless communication device [i.e., 110/208]” since device 110 is transmitting or “operational” in 218, and where the device 102 senses that signal 208 is in band 218); and 
communicating, by the first wireless communication device with a third wireless communication device in the first channel, a communication signal in the first channel based on the first sensing and the second sensing. (Fig. 6, Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing a CR wireless device 102 [“first wireless communication device”, also further depicted in Fig. 5], performing the method shown, in particular, step T4 in Fig. 2, where device 102 narrows signal 206’s transmission band so that it does not overlap 208’s band and is further narrow enough to accommodate a “fence quanta 218”, as shown in T4, where this bandwidth narrowing is based on the cumulative results derived from the sensings performed in T1/T2 and T3, i.e., “based on the first sensing and the second sensing”; further note that the signal 216 in T2-T4 is a signal transmitted from 102 [“first wireless communication device”] to another device, thus the recited “communication signal”, teaching this limitation)
Callaway does not explicitly disclose detecting, based on performing the second sensing, at least one of a RTS signal or a CTS signal.
ONG discloses detecting, based on performing the second sensing, at least one of a RTS signal or a CTS signal (Figs. 13, 15 and 16, disclosing RTS and CTS being transmitted in different channels, thus teaching that RTS and CTS can be “sens[ed]” in those channels)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ong, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim, since it would have been obvious to a PHOSITA that RTS and CTS are common varieties of signaling that can be sensed. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34; Nakamura, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 2, Callaway and Ong teach the method as in the parent claim 1. 
Callaway further discloses wherein a frequency band is partitioned into a plurality of channels including the first and second channels. (Figs. 1-2, paragraphs 28-34, disclosing the entire frequency band being partitioned into 4 channels)
As to claim 3, Callaway and Ong the method as in the parent claim 1. 
Callaway further discloses detecting, based on performing the second sensing, at least one of a request-to-transmit (RTS) signal, a clear-to-transmit (CTS) signal, or an energy signal from the second wireless communication device, wherein the performing the second sensing is based on at least one of a signal detection or an energy detection (Figs. 1-2, paragraphs 27-34, disclosing each wireless device “capable of identifying open (unoccupied) frequency spectrum”, teaching this limitation)
As to claim 4, Callaway and Ong the method as in the parent claim 1. 
Callaway further discloses wherein the second channel has a higher priority than the first channel. (Figs. 1-2, paragraphs 27-34, Fig. 3, paragraphs 34-40, especially 32-34, disclosing higher QoS channels being given more priority/bandwidth-allocation)
As to claim 5, Callaway discloses the method as in the parent claim 1. 
Callaway does not appear to explicitly disclose wherein performing the second sensing includes using a medium sensing slot to gain access to a transmission opportunity (TXOP), and each TXOP includes one or more medium sensing slots followed by a transmission period.
Ong discloses wherein performing the second sensing includes using a medium sensing slot to gain access to a transmission opportunity (TXOP), and each TXOP includes one or more medium sensing slots followed by a transmission period. (paragraph 41: “available channels and bandwidth may be detected by performing the CCS [in] a point coordination function interframe space PIFS before the TXOP obtaining, i.e., the start of the TXOP”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in ONg, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 6, Callaway and Ong teach the method as in the parent claim 5. 
Callaway does not appear to explicitly disclose wherein each medium sensing slot includes an RTS signal, a gap for a downlink (DL) and an uplink (UL) switching time and processing time, a CTS signal, and a gap between transmission of the RTS and CTS signals.
Ong discloses wherein each medium sensing slot includes an RTS signal, a gap for a downlink (DL) and an uplink (UL) switching time and processing time, a CTS signal, and a gap between transmission of the RTS and CTS signals. (see, e.g., Figs. 13, 15 and 16)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in ONg, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Callaway and Ong teach the method as in the parent claim 1. 
Callaway further discloses further comprising: in response to sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a reduced bandwidth (BW), the reduced BW providing an additional guard band on the first channel. (Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing a CR wireless device 102 [“first wireless communication device”, also further depicted in Fig. 5], performing the method shown, in particular, step T4 in Fig. 2, where after sensing signal 208 in the former position of 218, device 102 narrows signal 206’s transmission band so that it does not overlap 208’s band and is further narrow enough to accommodate a “fence quanta 218”, in a shifted position as shown in T4, teaching “the reduced BW providing an additional guard band on the first channel”)
As to claim 12, Callaway and Ong teach the method as in the parent claim 1. 
Callaway further discloses further comprising: in response to not sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a full BW, the full BW being greater than the reduced BW. (Fig. 6, Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing that the CR wireless devices transmitting their respective signals using their existing bandwidth undisturbed if there is no other signal is sensed)
As to claim 18, Callaway and Ong teach the method as in the parent claim 1. 
Callaway further discloses wherein a transmission BW of the first wireless communication device is different from a transmission BW of the third wireless communication device. (Fig. 6, Figs. 1-2, paragraphs 27-34, Fig. 3, paragraphs 34-40; paragraphs 32-34, disclosing higher QoS channels being given more priority/bandwidth-allocation, thus being given more bandwidth, teaching and disclosing a scenario where the first device 102 may be transmitting a first channel [to its recipient, third device] with QoS higher/lower than the QoS of another third channel being transmitted out of/by the same third device [perhaps to another recipient entirely], then the higher/lower-QoS first channel will have more/less transmission BW than the third channel)
As to claims 22, see rejection for claim 11.
As to claim 23, Callaway and Ong teach the method as in the parent claim 21. 
Callaway further discloses wherein the transceiver is configured to: in response to not sensing the second wireless communication device during the second sensing time, transmit the communication signal with a full BW, wherein the full BW is greater than the reduced BW. (Fig. 6, Figs. 1-2, paragraphs 28-34, Fig. 3, paragraphs 35-40, disclosing that the CR wireless devices transmitting their respective signals using their existing bandwidth undisturbed if there is no other signal is sensed)
As to claims 21,27,28, see rejection for claim 1. Note that the “apparatus” to which claims 21 and 28 are directed may be interpreted under the BRI standard as being located in or embodied by the “first wireless communication device”, thus rendering the rejection of claim 1 applicable to these claims.
As to claims 25, see rejection for claim 18.


Claim 13-14,19,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0275294 A1 to Callaway, Jr. et al., in view of U.S. Patent Publication No. 2012/0182886 A1 to Ong et al., further in view of U.S. Patent Publication No. 2011/0019634 A1 to Fujii et al.
As to claim 13, Callaway and Ong teach the method as in the parent claim 1. 
Callaway does not appear to explicitly disclose further comprising: in response to sensing the second wireless communication device during the second sensing time, determining whether a first transmission link direction of the first wireless communication device is the same as a second transmission link direction of the second wireless communication device.
Fujii discloses further comprising: in response to sensing the second wireless communication device during the second sensing time, determining whether a first transmission link direction of the first wireless communication device is the same as a second transmission link direction of the second wireless communication device (Figs. 13, 14a, 14b, paragraphs 102-106, disclosing that the frequency band of band-b(dl) in the time periods when there is another concurrent FDD-UL is narrower, teaching that when there is a downlink and uplink transmission in the same time period [i.e., the transmissions are in opposite directions], the transmission bandwidth of band-b(DL) will be narrowed, teaching this limitation; see similar teachings for band-a(UL)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Fujii, in conjunction with the method as disclosed and taught by Callaway and Ong, to reject the limitations of this claim, in view of the fact that it would have been obvious to a PHOSITA to apply Fujii’s teachings about handling transmission in opposing directions using various bandwidths in the same time period, to Callaway’s teachings, which also feature multi-channels transmissions using different bandwidths. The cited references are also in the same field of endeavor regarding bandwidth management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and management bandwidth use for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 14, Callaway, Ong and Fujii teach the method as in the parent claim 13. 
Callaway does not appear to explicitly disclose further comprising: in response to a determination that the first transmission link direction is the same as the second transmission link direction, transmitting, by the first wireless communication device, the communication signal with a full BW; and in response to a determination that the first transmission link direction is not the same as the second transmission link direction, transmitting, by the first wireless communication device, the communication signal with a reduced BW, the reduced BW providing an additional guard band on the first channel, and the full BW being greater than the reduced BW.
Fujii discloses further comprising: in response to a determination that the first transmission link direction is the same as the second transmission link direction, transmitting, by the first wireless communication device, the communication signal with a full BW; and in response to a determination that the first transmission link direction is not the same as the second transmission link direction, transmitting, by the first wireless communication device, the communication signal with a reduced BW, the reduced BW providing an additional guard band on the first channel, and the full BW being greater than the reduced BW. (Figs. 13, 14a, 14b, paragraphs 102-106, disclosing that the frequency band of band-b(dl) in the time periods when there is another concurrent FDD-UL is narrower, teaching that when there is a downlink and uplink transmission in the same time period [i.e., the transmissions are in opposite directions], the transmission bandwidth of band-b(DL) will be narrowed; further note that when there is not another concurrent UL transmission, the transmission band of band-b(dl) retains its full bandwidth, teaching this limitation; see similar teachings for band-a(UL)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Fujii, in conjunction with the method as disclosed and taught by Callaway and Ong, to reject the limitations of this claim, in view of the fact that it would have been obvious to a PHOSITA to apply Fujii’s teachings about handling transmission in opposing directions using various bandwidths in the same time period, to Callaway’s teachings, which also feature multi-channels transmissions using different bandwidths. The cited references are also in the same field of endeavor regarding bandwidth management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and management bandwidth use for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 19, Callaway and Ong teach the method as in the parent claim 18. 
Callaway discloses a second transmission BW of the third wireless communication device being greater than the first transmission BW (Fig. 6, Figs. 1-2, paragraphs 27-34, Fig. 3, paragraphs 34-40; paragraphs 32-34, disclosing higher QoS channels being given more priority/bandwidth-allocation, thus being given more bandwidth, teaching and disclosing a scenario where the first device 102 may be transmitting a first channel [to its recipient, third device] with QoS higher/lower than the QoS of another third channel being transmitted out of/by the same third device [perhaps to another recipient entirely], then the higher/lower-QoS first channel will have more/less transmission BW than the third channel)
Callaway does not appear to explicitly disclose “further comprising: in response to sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a first transmission BW of the first wireless communication device, a second transmission BW of the third wireless communication device being greater than the first transmission BW, and the first transmission BW providing an additional guard band on the first channel; and in response to not sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a full BW, the full BW being greater than a third transmission BW of the third wireless communication device, and the third transmission BW providing an additional guard band on the first channel.”
Fujii discloses further comprising: in response to sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a first transmission BW of the first wireless communication device, and the first transmission BW providing an additional guard band on the first channel (Figs. 13, 14a, 14b, paragraphs 102-106, disclosing that the frequency band of band-b(dl) in the time periods when there is another concurrent FDD-UL is narrower, teaching that when there is a downlink and uplink transmission in the same time period [i.e., the transmissions are in opposite directions], the transmission bandwidth of band-b(DL), i.e., the “first transmission BS” will be narrowed, by having a larger, “additional” guard band) ; and 
in response to not sensing the second wireless communication device during the second sensing time, transmitting, by the first wireless communication device, the communication signal with a full BW, the full BW being greater than a third transmission BW of the third wireless communication device, and the third transmission BW providing an additional guard band on the first channel (Figs. 13, 14a, 14b, paragraphs 102-106, disclosing that when there is not another concurrent UL transmission in band-b(DL), the transmission band of band-b(dl) [“first transmission BW”] retains its full bandwidth; further suggesting and teaching that if a third transmission in the “intermediate band” had a concurrent, opposite-directional transmission, then its bandwidth in that conflicting time period will be narrowed, having a larger guard band, so that this narrowed bandwidth will be narrower than the full bandwidth of the first transmission BW, teaching this limitation; see similar teachings for band-a(UL)).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Fujii, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim, in view of the fact that it would have been obvious to a PHOSITA to apply Fujii’s teachings about handling transmission in opposing directions using various bandwidths in the same time period, to Callaway’s teachings, which also feature multi-channels transmissions using different bandwidths. The cited references are also in the same field of endeavor regarding bandwidth management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and management bandwidth use for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 24, see rejection for claim 13.

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0275294 A1 to Callaway, Jr. et al., in view of U.S. Patent Publication No. 2012/0182886 A1 to Ong et al., further in view of U.S. Patent Publication No. 2018/0343688 A1 to Nakamura et al.
As to claim 7, Callaway and Ong teach the method as in the parent claim 5. 
Callaway does not appear to explicitly disclose wherein each medium sensing slot includes a DL/UL switching gap between a first RTS signal from the first channel and a second RTS signal from the second channel.
Nakamura discloses wherein each medium sensing slot includes a DL/UL switching gap between a first RTS signal from the first channel and a second RTS signal from the second channel. (Figs. 4, 8-9 and paragraphs 49-52, 56-60, disclosing sending RTS signals from different terminals in different channels, separated by SIFS1x).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nakamura, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34; Nakamura, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 8, Callaway, Nakamura and Ong teach the method as in the parent claim 7. 
Ong discloses wherein the DL/UL switching gap includes a time period between switching from a DL transmission direction to an UL transmission direction or includes a time period between switching from the UL transmission direction to the DL transmission direction. (Figs. 13,15,16: gap between RTS and CTS, between data and ACK).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ong, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34; Nakamura, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Callaway and Ong teach the method as in the parent claim 5. 
Nakamura discloses wherein each medium sensing slot includes a DL/UL switching gap that is between a first CTS signal from the first channel and a second CTS signal from the second channel (Figs. 4, 8-9 and paragraphs 49-52, 56-60, disclosing sending CTS signals from different terminals in different channels, separated by SIFS1x).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Nakamura, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34; Nakamura, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 10, Callaway, Nakamura and Ong teach the method as in the parent claim 9. 
Ong discloses wherein the DL/UL switching gap includes a time period between switching from a DL transmission direction to an UL transmission direction or includes a time period between switching from the UL transmission direction to the DL transmission direction. (Figs. 13,15,16: gap between RTS and CTS, between data and ACK).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings as disclosed in Ong, in conjunction with the method as disclosed and taught by Callaway, to reject the limitations of this claim. The cited references are also in the same field of endeavor regarding channel resource management for multiple transmissions.  The suggestion/motivation would have been to optimize and improve methods for allocating and managing channel resources for multiple channels and transmissions (Fujii, paragraphs 1-19; Callaway, paragraphs 1-9; Ong, paragraphs 1-34; Nakamura, paragraphs 1-17). Furthermore, please note that the features of the limitations above have been shown to be known or disclosed in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 15-17, 20 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463